Citation Nr: 0216140	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated as 10 
percent disabling.

2. Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently rated as 10 
percent disabling.

3. Entitlement to an increased evaluation for ligamentous 
meniscal tears of the left knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1989.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of a November 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In September 2000, VA received the veteran's claim of 
entitlement to a total rating based on individual 
unemployability.  The RO denied the claim in September 2001.  
A VA Form 1-646 (Statement of Accredited Representation in 
Appealed Case), dated in April 2002, contains a reference to 
the claim.  The statement was accepted as a notice of 
disagreement and a supplemental statement of the case was 
issued in April 2002.  A substantive appeal has not been 
filed.  Therefore, the matter is not before the Board at this 
time.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent 
possible, been accomplished.

2. Left knee degenerative joint disease is manifested by 
objective evidence of limited motion due to pain, and 
complaints of pain and instability; degenerative changes 
are shown on x- ray.

3. Right knee degenerative joint disease is manifested by 
objective evidence of minimal, if any, limited motion due 
to pain and subjective complaints of pain and instability; 
degenerative changes are shown on x-ray.  

4. Left knee ligamentous and meniscal tears are manifested by 
no more than frequent episodes of "locking," pain, and 
effusion into the joint. 

5. Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
either a left knee disorder or right knee disorder, so as 
to preclude application of the regular schedular 
standards, have not been demonstrated.


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent for 
left knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5260, 5261, 5262 (2002).

2. The criteria for an evaluation greater than 10 percent for 
right knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5260, 5261, 5262 (2002).

3. The criteria for an evaluation greater than 20 percent for 
left knee ligamentous and meniscal tears have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the December 1999 statement of the case, and 
September 2001 supplemental statement of the case, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Based on the findings noted in the service medical records 
and in a 1992 VA examination report, service connection was 
established for left knee strain with degenerative joint 
disease, by rating action of August 1993.  A 10 percent 
rating was assigned, effective August 14, 1992.

In September 1994, VA received the veteran's claim of 
entitlement to service connection for a right knee disability 
as secondary to the service-connected left knee disability.  
Treatment records dated in 1994 and a VA examination report 
of December 1994, reflect findings related to both knees.  By 
rating action of January 1995, service connection was 
established for right knee strain, and a 10 percent rating 
was assigned, effective September 27, 1994.  In the same 
decision, the RO assigned an increased rating of 20 percent 
for the left knee disability, effective September 27, 1994.

VA records dated in 1998 reflect the ongoing complaints of 
and treatment for the right and left knee disabilities.  On 
April 29, 1999, VA received the veteran's claim of 
entitlement to an increased rating.  

A VA examination was conducted in June 1999.  The veteran 
complained of loss of knee strength, and of the inability to 
stand and walk for a long period of time.  He noted symptoms 
such as pain, weakness, stiffness, recurrent subluxation, 
swelling, inflammation, instability, dislocation, locking and 
lack of endurance.  He described the joint condition as 
"distressing pain" occurring monthly and lasting for 
months.  Flare-ups occur while working or standing on his 
feet.  The pain affects his ability to perform his daily 
functioning of standing and any walking activities.  He was 
not on medication and had not undergone surgery.  He could 
perform his activities of daily living, but could not do 
things such as push the lawnmower, climb stairs, or garden.  
He had been employed for 12 years as a warehouse person.  

The examiner noted that the veteran did not require devices 
such as crutches, cane or braces, and that he did not wear 
corrective shoes.  His gait was normal.  The feet did not 
show abnormal weight bearing, and there were no limitations 
to walking or standing.  Regarding both knees, the examiner 
did not find any heat, redness, or swelling.  There was 
slight effusion without tenderness of the right knee, and 
effusion of the left knee.  For the right knee, there was no 
weakness or lack of endurance.  Regarding both knees, the 
examiner felt bony crepitance along the anterolateral and 
medial joint lines.  Range of motion for both knees was 0 to 
140 degrees.  Drawer's and McMurray's tests were negative 
bilaterally.  The examiner did find mild genu varus 
bilaterally.  X-rays revealed right and left knee 
degenerative arthritis.  The examiner diagnosed bilateral 
knee strain, resolved, and mild degenerative arthritis of 
both knees with effusion in the right join.  

VA records show that in 1999 and 2000, the veteran was seen 
for complaints of left knee effusion.  

A VA examination was conducted in February 2000.  The 
examiner indicated that the veteran was a customer service 
employee.  The veteran related that he had been previously 
given a knee brace by VA, but that the use of a brace did not 
alleviate the knee problems, and he continued to suffer from 
chronic left knee pain and instability.  The examiner noted 
that magnetic resonance imaging (MRI) results were not 
provided although the veteran referred to the study.  The 
veteran complained of knee pain and limitation of motion of 
the left knee, with episodes of swelling and the inability to 
stand for any prolonged period of time due to pain.  

The following was noted on examination: 3+ effusion of the 
left knee with ballotable fluid present; 5 degree flexion 
contracture of the left knee could not passively or actively 
flex the left knee past 90 degrees; no gross instability of 
the cruciate or collateral ligaments; moderate crepitus upon 
patellofemoral compression with motion; no evidence of any 
neurovascular compromise; and no complaints referable to the 
right or left hip.  The following was reported with regard to 
the right knee: 1+ synovitis without evidence of a knee 
effusion or ballottable fluid present; able to flex within 10 
degrees of full flexion  and approximately 5 degrees flexion 
contracture; cruciate and collateral ligaments were intact; 
and moderate discomfort noted on patellofemoral compression.  

X-rays of the left knee revealed significant changes with 
adventitious new bone formation at the superior pole of the 
patella, was well as over the medial, and to a lesser degree 
over the lateral femoral condyle.  The studies also showed a 
moderate degree of loss of joint space both medially and 
laterally with obvious wearing of the femoral condyles.  
There were significant changes involving the distal femur and 
the posterior surface of the patella.  Views of the right 
knee demonstrated similar, but less severe changes with joint 
space narrowing and erosion and flattening of the femoral 
condyles.  The examiner concluded that the left knee was the 
most symptomatic.  The examiner also found that the veteran 
would have a great deal of difficulty being employed in any 
situation where long periods of standing, climbing, stooping, 
or bending are involved.  

An MRI was conducted in September 2000.  The following 
impression was reported: complete tearing of the anterior 
cruciate ligament; tear in the superior fibers of the medial 
collateral ligament; tearing of the medial meniscus; complex 
tear in the posterior horn of the lateral meniscus; 
tricompartmental osteoarthritic changes with chondromalacia 
and large osteophytes present in the medial and lateral 
compartments of the knee; and loose bodies within the knee 
joint, with a prominent loose body identified in the 
suprapatellar bursa laterally and evidence of synovial 
proliferation in the medial recess of the knee joint.  

In a follow-up report of November 2000, the examiner referred 
to a review of MRI findings.  The examiner noted that the MRI 
scan of the left knee demonstrated significant pathology 
noting a complete tear of the anterior cruciate ligament but 
other injuries including a complex tear of the posterior horn 
of the lateral malleolus and tricompartmental degenerative 
changes, as well as loose bodies.  The examiner felt that the 
veteran had reached maximum medical improvement regarding the 
left knee, and that total knee replacement would be 
beneficial.  The examiner concluded that the veteran suffers 
from degenerative osteoarthritis of the right knee.  

Another follow-up report was completed in December 2000.  The 
examiner noted no evidence of lateral instability or 
recurrent subluxation with regard to the right knee.  The 
examiner found it "plausible" that there would be 
additional limited motion due to pain, fatigue, weakness and 
endurance with repetitive use and during flare-ups.  The 
examiner felt that the veteran did not magnify his 
complaints.  The examiner noted degenerative joint disease 
involving the left knee more than the right, which would 
cause additional pain and limited motion after frequent use.  
The examiner diagnosed left knee severe degenerative 
osteoarthritis secondary to the MRI findings of ligament 
tears.  The examiner diagnosed right knee degenerative 
osteoarthritis, noting that the diagnosis was consistent with 
x-ray findings.  

By rating action of September 2001, the evaluation for the 
left knee disabilities was revised and a separate rating was 
assigned for ligamentous and meniscal tears of the left knee, 
rated 20 percent disabling, effective April 29, 1999.  The 
left knee arthritis rating was reduced to 10 percent, 
effective April 29, 1999. 

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994)

Service connection is in effect for degenerative joint 
disease of the right and left knee, each rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  A separate rating of 20 percent 
is in effect for ligamentous and meniscal tears of the left 
knee, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2002).  

Diagnostic Code 5010 contemplates arthritis due to trauma and 
substantiated by x-ray findings, and provides for rating the 
disability as degenerative arthritis under Diagnostic Code 
5003.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5260 (limitation of leg flexion), Diagnostic Code 5261 
(limitation of leg extension), contemplate limited knee 
motion.  

Regarding the consideration of Diagnostic Code 5256, given 
the ranges of motion recorded in the medical examination and 
treatment reports in the claims file, as well as the more 
recent assessments regarding the degree of right and left 
knee function and motion, the disability at issue does not 
involve ankylosis, and any limitation demonstrated has not 
been described as comparable to ankylosis.  

Diagnostic Code 5260 contemplates limitation of leg flexion.  
A 0 percent rating is assigned for leg flexion limited to 60 
degrees, a 10 percent rating is assigned for leg flexion 
limited to 45 degrees, and a 20 percent rating is assigned 
for leg flexion limited to 30 degrees.  Diagnostic Code 5261 
contemplates limitation of leg extension.  A 0 percent rating 
is assigned for leg extension limited to 5 degrees, a 10 
percent rating is assigned for leg extension limited to 10 
degrees, and a 20 percent rating is assigned for leg 
extension limited to 15 degrees. 

The examinations of record have revealed flexion at degrees 
ranging from 140 to 90 for the left knee, and 140 to less 
than 10 degrees of full flexion for the right knee.  Clearly, 
these are not the degrees of limitation required for a rating 
greater than 0 percent under Diagnostic Code 5260.  
Furthermore, it has not been indicated that the right or left 
knee extension is less than full.  Therefore, the degree of 
limited extension has not been shown to warrant a rating 
greater than 0 percent under Diagnostic Code 5261.  
Therefore, these diagnostic codes are factually inapplicable 
in this case.  

The medical evidence and the veteran's assertions, clearly 
reflect his complaints of pain and swelling.  Following the 
examination of December 2000, the examiner found it 
"plausible" that there would be additional limited motion 
due to pain, fatigue, weakness and endurance with repetitive 
use and during flare-ups.  It appears that the extent to 
which pain limits knee motion is contemplated in the current 
10 percent evaluation for right and left knee arthritis.  See 
38 C.F.R. § 4.59 (2002).  Additionally, as discussed, under 
Diagnostic Code 5003, when the limitation of motion of  the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  That is the case here, as 
the left and right knee conditions would be rated as 
noncompensable under the appropriate codes.  Overall, the 
disability picture for the right and left knee arthritis 
approximates the criteria for a 10 percent rating for each 
knee, and there is not a question as to which rating applies.  
38 C.F.R. § 4.7 (2002). 

As noted, the ligamentous and meniscal tears of the left 
knee, are rated under Diagnostic Code 5258.  Under Diagnostic 
Code 5258, the highest and only rating of 20 percent is 
assigned where there is dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  Currently, the maximum rating of 20 percent has been 
assigned in this case.  

The Board must consider whether an evaluation in excess of 20 
percent is in order in this case under Diagnostic Code 5257.  
Under that Code, a 30 percent disability evaluation is 
warranted for severe knee impairment with recurrent 
subluxation or lateral instability of the knee.  The veteran 
has complained of left knee instability.  Although 
instability was demonstrated on the examination of February 
2000, the examiner did note that there was no "gross 
instability" of the cruciate and collateral ligaments.  
Furthermore, references to weakness in the medical reports do 
not indicate that any instability is severe, as required for 
a 30 percent rating under Diagnostic Code 5257.  Accordingly, 
the Board finds the application of Diagnostic Code 5257 would 
not result in the assignment of a rating greater than 20 
percent for ligamentous and meniscal tears of the left knee.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5010, do not provide a basis to assign an evaluation higher 
than the 10 percent evaluation currently in effect for each 
knee, and the 20 percent rating in effect under Diagnostic 
Code 5258 for the ligamentous and meniscal tears of the left 
knee.

For the reasons stated above, the application of Diagnostic 
Codes 5256, 5260 and 5261, would not result in the assignment 
of ratings greater than those current in effect for the left 
and right knees.  Diagnostic Code 5262 assigns ratings for 
impairment of the tibia and fibula, but such impairment is 
not evident in this case.  Although instability was shown in 
connection with the left knee, instability has not been shown 
with regard to the right knee.  On the examination of 
December 2000, the examiner did not see evidence of lateral 
instability or recurrent subluxation of the right knee.  
Therefore, Diagnostic Codes 5256, 5257, 5260, 5261, and 5262 
are not for application here.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993). 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Ratings

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2002).  

Ratings shall be based as  far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disabilities 
currently under consideration reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2002).  

Here, in February 2000, the examiner provided an opinion 
regarding various physical limitations to consider with 
regard to employment.  However, the ratings assigned for each 
knee contemplates a level of interference with employment 
associated with the degree of disability demonstrated.  Here, 
there is no indication that the veteran's right and left knee 
disabilities result in any greater degree of interference 
with employment.  Hence, the Board finds that marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) is not shown.  Additionally, the 
record consists of treatment reports and VA examination 
reports that include findings regarding the symptoms and 
manifestations of the veteran's right and left knee 
disabilities.  These records do not indicate or contain 
references to frequent hospitalization for treatment of his 
right and left knee disabilities.  Moreover, the disabilities 
are not otherwise shown to render impractical the application 
of the regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to rating greater than 10 percent for 
degenerative joint disease of the left knee has not been 
established, and the appeal is denied.

Entitlement to rating greater than 10 percent for 
degenerative joint disease of the right knee has not been 
established, and the appeal is denied. 

Entitlement to a rating greater than 20 percent for 
ligamentous meniscal tears of the left knee has not been 
established and the appeal is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

